 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROGER GIFFORD,                                    No. 2:16-CV-0596-JAM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    HORNBROOK FIRE PROTECTION
      DISTRICT, et al.,
15
                         Defendants.
16

17

18                  Plaintiff, who is proceeding pro se, brings this civil action. Plaintiff appeared

19   before the undersigned in Redding, California, on March 6, 2019, at 10:00 a.m. to show cause

20   regarding failure to effect service of process and file a scheduling conference statement. Good

21   cause appearing therefor, the order to show cause issued on March 1, 2019, is discharged and the

22   matter is re-set for a scheduling conference before the undersigned in Redding, California, on

23   June 12, 2019, at 10:00 a.m. The parties shall file scheduling conference statements consistent

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       1
 1   with the court’s October 24, 2018, order no later than seven days prior to the scheduling

 2   conference.

 3                  IT IS SO ORDERED.

 4

 5

 6   Dated: March 7, 2019
                                                           ____________________________________
 7                                                         DENNIS M. COTA
 8                                                         UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
